 

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT

FGR THE DISTRICT OF TEXAS
DIVISION
TERRANCE PATIAnW

 

Plaintiff's Name and ID Number
Dl HARBIS (ove TY TALL

Place of Confinement

 

CASE NO.
(Clerk will assign the umber)

 

Vv

ED) EowzZAr LEZ Jo) Wo SAVT pCTOTO

Defendant’s Name and Address

 

DERAL ColLLMAY 1800 kakex 5T lle SS
Defendant’s Name and Address - ae
PR 24 2020

 

 

,Defendant’s Name and Address © David J. Bradley, Clerk of Court
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE, ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same’
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (IFP)
I],

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.) :

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:

A. Have you filed any other lawsuit in state or federal court relating to yourimprisonment?__ YES LAO

B. Ifyour answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)

L148
Defendant(s) f VLE!

 

 

. Court: (If federal, name the district; if state, name the county.)

 

 

. Name of judge to whom case was assigned:

 

3
4, Cause number:
5
6

. Disposition: (Was the case dismissed, appealed, still pending?)

 

7. Approximate date of disposition:

 

PLACE OF PRESENT CONFINEMENT: J2/ /4 SANDACTEWO HARKS Com TALL

 

2
ox

 ATACKD Ce

face 3

ENHAUS Frew oF CREE Vaté FholLEDURES ¢

 

ZL S§ Biel. TED fA Wa LY AMO. a 7 Pee

Wi

 

 

_ KE 0SKN Ard) / fey KesheLbLD THAT 7 KE
\OLEWARCE was feeived ppl Y-lI-20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seek THAT EL fave heute 10TH
Fkort THe Coke REE PAY GREEVAME

 

 
II.

IV.

EXHAUSTION OF GRIEVANCE PROCEDURES: Lae
Have you exhausted all steps of the institutional grievance procedure? V_ YES NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A. Name and address of plaintiff: TERR Re CE / AT TO pf .
TOl WN. SAY TAGE TO — fouster,7K 708

 

 

B. Full name of each defendant, his official position, his place of
employment, and his full mailing address.

Defendant #1: EL boiz AlEZ. = HEAD LF HARRIS bt SHLIAIFS
DePART Ne T Fol ), SAXDACW TO

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

WORD RPPLIED Oucppte Fort THE CDCP br) Hows Te PRevent THe SUREAD OF THE

V.

COVID-19 YEAS _ __
Defendant #2: ~ NcRAL lol Ar - CHEF OF [200 BAKER §T 7700 -

FALL 5 FAUED TS TH MLEMIEGT MeLCSSARY POLICLES Are) (HACTIOLES Te
Ww 7

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Atal pheJer TATWE MEASURES Te AveLD The Thm IM SSO” oF Core a
Defendant #3:

 

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 

Defendant#4: .

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

STATEMENT OF CLAIM:
 

 

VI.

VIL.

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages ifnecessary, but remember the complaint must
be stated briefly and concisely. IF YOU-VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT.

THB ALL HAPPEX RT THE oI TALL PO THE (220 BIMER ST
TALL ED borzKtEZ Prd DERAL Colertanw VWIAATED THE gts
Ati EXD/OWMT QE US LI 2b 7TS(4) Ard THE ft 146 Par EMIT
fd HAS (CAUSED pik TREAEGUDOUS .§ TRESS, ARV LEG Ds FLAR fYVeP

 

 

 

 

DEPRESS Lor? BECAUSE. Soe fal. Dis tACE Ab, STAY II Jborté, LE TH fe) 5STILE

 

Heke. They ALS VIAPIED phy STATE Ae FEDERAM [prs TUT Lor AL
Movistar Lilt bal Awd peRLlous TH LV HIS0 Hare oT Donk Engh
DB LIM fp THERINE. REDUCE (ANC 7 fb LDYERTE LRM ATES. O#/
stan 3 SAS Recomended byt HLL LF LME. THEY (L502 Ditch LD) Help tt?
DELS THAT TLD T hert THATIAS Te fOs SLL TB Eat ERCE. Soc taal. Drs Tete

[oD URAL QUARTILE STALE fd DiMA ATES. TT I9 EV hfe ITA YE THO on
RELIEF:

State briefly exactly ) what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

LS LLL Lew DOLLARS FoR EMO TRIAL SLES, Pact) LLY bo Lily STRESS
AD ALLATS Te Eburl. Lhotti itor fRore CATibltpl THE COVIOVAV ERAS

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or r been known by including any and all aliases.

FE fh tl LRT ~ pAPRM CARTER

 

 

 

 

 

 

 

 

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you.
tI fr

 

SANCTIONS a
A. Haveyou been sanctioned by any court as a result of any lawsuit you have filed? YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

. Court that imposed sanctions (if federal, give the district and division):

 

. Case number:

£)LA
rte

1

2

3. Approximate date sanctions were imposed: |

4, Have the sanctions been lifted or otherwise satisfied? YES Ko

 
 

C. Has any court ever warned or notified you that sanctions could be imposed? YES Avo

, D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

 

; . - ] / 7
3. Approximate date warning was issued: —

Executed on: L-2A-2
DATE

 

 

ee

(Signature of Plaintiff)

 

PLAINTIFY’S DECLARATIONS

1. I declare under penalty of perj ury. all facts presented in this complaint and attachments thereto are true and

correct.

I understand, if am released or transferred, it is my responsibility to keep the court informed of my current

mailing address and failure to do so may result in the dismissal of this lawsuit.

3. I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. I understand I am prohibited from bringing an in forma pauperis \awsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless J am under imminent danger of serious
physical injury.

5. I understand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

wo

Signed this AD day of AtPAZL 2 SO
(Day) (month) (year)

 

 

Tew 1g (LIFES

(Signature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.
   

Each complaint form submitted must be verified. Verification may be accomplished by declara-
tion pursuant to Title 28 U.S.C. §1746 or notarization. The complaint forms have a verification
statement printed at the bottom of page 4. By verification, you are attesting to the truthfulness
of your allegations and contents of your complaint.

All complaint forms and copies must be identical. ‘All information must be identical. Forms
from other districts should not be submitted.

Do not write on the back of the complaint forms. [f you need more space, use additional sheets
of paper. Your complaint and all other pleadings /documents must be legibly handwritten or
mechanically reproduced. With regard to any attachments, exhibits or motions submitted with
the complaint, sufficient copies must be provided for each required copy of the complaint.
These may be handwritten or mechanically reproduced. The Clerk does not provide unless a
fee of $0.50 per page is paid.

TITLE OF THE ACTION: |

~ —T oT Gere

In the initiaLcomplaint, “the title of the action: ( | EK PAVE fA / Tor! Plaintiff vs,
ED honZALEZ + LBRAL COlemMAY, Defendant)” should include the names of all parties.
See: Rule 10 (a), Federal Rules of Civil Procedure.

 

 

DEFENDANTS:

‘You must provide the Clerk with the complete name and address of each defendant. Lf the
first name is unknown, provide an initial. Otherwise, the Clerk cannot prepare summons
for issuance of service of process by the Marshal. See: Rule 4 (j) of the Federal Rules of Civil
Procedure.

STATEMENT OF CLAIM:

You are required to give facts regarding your grievance. THIS COMPLAINT SHOULD NOT
CONTAIN LEGAL ARGUMENTS OR CITATIONS.

FILING FEE/FILING IN FORMA PAUPERIS:

The filing fee of $ 150.00 should be paid by check or money order payable to the U.S.District
CLERK. In addition the U.S. Marshal may require to pay the cost of serving the complaint on
each defendant. The service fee of $ 3.00 per defendant should be submitted on the clerk with
the complaint.

If you are in prison or jail when you submit your application to proceed as a pauper ,you must
attach a certified copy of your inmate trust fund account statement for six month period pre-
ceding the date that you are filing the complaint. If you are in TDCJ-ID, you may ask your law
librarian for help in getting a copy of your account.

LLO52-8-16

 

 
CERTIFICATE
Ty |
TER RACE (name) PAT TE , do hereby certify that a true and

, ¢ { .
correct copy of the foregoing __/ GSS (name of instrument) {i MA LL MELE VILA T fer’

 

 

 

has been served upon the defendant(s) by placing same in the U.S. Mail, addressed to

Tol Nv. SAV ACL ( (name and address of defendant(s) or counsel) ED bow Zl Ee =
: DER Col bre |

on AA (date) day of Y 7 (month) NWREL (year) 2B LO .

 

[br (vour signature) (A aT

Any pleading or other document submitted to the Clerk for filing which does not bear a
proper Certificate of Service will be returned to the submitting party. All instruments (plead-
ings, letters, motions or other documents) pertaining to this case must be signed by all plaintiffs
and must state the civil action number (case number).

IMPORTANT INFORMATION:

1. IF YOU DO NOT KEEP THE COURT ADVISED OF YOUR CURRENT ADDRESS,
YOUR CASE MAY BE DISMISSED FOR WANT OF PROSECUTION. .

2. Requests for any type of relief must be in the form of a proper motion, filed in a
pending case. Please note that if you submit a letter requesting relief, it will not be

treated as a proper motion.

3. It is improper to communicate directly with judges or magistrates concerning matters
which are or may become a subject in their Court.

4. It is improper for Clerk, Judges, or Magistrates to give legal advice to litigants.

5. ° All documents and correspondence submitted to the Clerk must be on letter size paper
(8 1/2 by 11 inches). Please do not use legal size (8 1/2 by 14 inches) paper.

LLO52-8-16
 

Executed on: O-2 Br gO

. If your answer ts “yes,”

Has any court ever warned or notified you that sanctions could be imposed? YES Ve

7

give the following information for every lawsuit in which a warning was issued.
(If more than-one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

hw

Case number: i} in
Approximate date warning was issued: i ft

wu

 

 

DATE
(ee

(Signature of Plaintiff)

 

PLAINTIFF’S DECLARATIONS

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct. :

I understand, if] am released or transferred, it is my responsibility to keep the court informed of my current
mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

I understand I am prohibited from bringing an ia forma pauperis lawsuit if [ have brought three or more
civil actions or appeals (froma judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless I am under imminent danger of serious
physical injury.

] understand even if 1 am allowed to proceed without prepayment of costs, | am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this A ?- day of Y 29 QO.

 

(Day) (month) . (year)

 

Toth fetes

(Signature of Plaintiff)

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.

LLO52-8-16

(~

 

 
